Citation Nr: 1401754	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for left-ear hearing loss.

3.  Entitlement to a rating higher than 10 percent for the service-connected gastritis.

4.   Entitlement to a rating higher than 30 percent for the service-connected major depressive disorder (MDD) prior to March 8, 2010, and to a rating higher than 50 percent from that date.

5.   Entitlement to an initial rating higher than 20 percent for the service-connected low back disability prior to September 1, 2009, and to a rating higher than 40 percent from that date.

6.  Entitlement to an initial rating higher than 10 percent for the service-connected left knee disability.

7.  Entitlement to an initial rating higher than 10 percent for the service-connected radiculopathy of the left lower extremity (LLE) prior to April 17, 2012, and to a rating higher than 20 percent from that date.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that in relevant part continued current ratings of 30 percent for the service-connected MDD and 10 percent for the service-connected gastritis.  The same rating decision also denied service connection for headaches and for bilateral hearing loss.

Also on appeal is a November 2008 RO rating decision that in relevant part granted service connection for a low back disorder and assigned an initial rating of 20 percent, effective from February 6, 2006.  The same rating decision granted service connection for a left knee disability and for radiculopathy of the LLE and assigned initial ratings of 10 percent for both disabilities, effective from the same date.

During the course of the appeal the RO granted service connection for right ear hearing loss but continued to deny service connection for left ear hearing loss, as reflected the characterization of that issue on the title page.  Also during the course of the appeal, the RO granted increased ratings for the service-connected MDD, low back disability and radiculopathy of the LLE.

The Veteran and his spouse testified before the RO's Decision Review Officer (DRO) in January 2010 and they testified before the undersigned Acting Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in July 2013.  Transcripts of both hearings are of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is part of a claim for increased compensation if there is cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has found that the disability rating claims on appeal raise a claim for TDIU, and has added that issue to those already on appeal. 

The issues of service connection for a headache disorder, service connection for left ear hearing loss, evaluation of gastritis, evaluation of MDD, evaluation of a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran when further action is required on his part.




 
FINDINGS OF FACT

1.  From February 6, 2006, the Veteran's left knee disability has been manifested by painful motion, flexion to 90 degrees or better and extension to 0 degrees, without instability.  

2.  From February 6, 2006, to April 17, 2012, the Veteran's radiculopathy of the LLE was manifested by moderate incomplete paralysis of the sciatic nerve.

3.  From April 17, 2012, the Veteran's radiculopathy of the LLE has continued to more closely approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for the left knee disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for an initial rating of 20 percent for radiculopathy of the LLE, but not more, are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Codes 8520, 8524 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The issues adjudicated below arise from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. 473, 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, Social Security Administration (SSA) disability records and relevant post-service treatment records and examination reports.  The Veteran has not otherwise identified existing records that should be obtained.  

The Veteran has been afforded numerous VA examinations in support of the claims herein adjudicated.  The Board finds the medical evidence is sufficient to permit appellate review at this time.

The Veteran was afforded a hearing before the Board, in which he was represented by an attorney.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issues to the Veteran, the Veteran volunteered his treatment history, and the Veteran's representative and the AVLJ asked questions concerning symptomatology related to his claims for increased rating, as well as the existence of other evidence that should be obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Note (1) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, such as DC 5257 (knee subluxation or instability), a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must consider whether a veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Evaluation of Left Knee Disability

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  The Veteran is not shown to have ankylosis (DC 5256), impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263), so those DCs are not applicable.  Symptomatic removal of semilunar cartilage (DC 5259) has a maximum rating of 10 percent, so rating under that DC would present no advantage to the Veteran.  The other DCs that are potentially relevant in this case are set forth below.

Recurrent subluxation and lateral instability of the knee is rated under DC 5257 (other impairment of the knee).  The rating criteria are as follows.  A rating of 10 percent is assigned for slight impairment; a rating of 20 percent is assigned for moderate impairment; and, a rating of 30 percent is assigned for severe impairment.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Dislocation of semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated under DC 5258.  A rating of 20 percent is the only rating under this DC.

Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  Also, a claimant can have separate ratings for limitation of motion under DCs 5260/5261 and for recurrent subluxation or lateral instability under DC 5257.

As this is a claim for increased initial rating, the period under appellate review begins the date service connection was granted; i.e., February 6, 2006.  Fenderson, 12 Vet. App. 119.

The Veteran had a VA examination in August 2008, performed by a physician who reviewed the claims file.  The Veteran reported having had knee problems since the 1980s or early 1990s.  He stated the pain was on the lateral aspect of the knee when his back pain flared up.  The Veteran stated he was able to stand for 15-30 minutes on the left leg, after which he needed to shift all his weight to the right leg in order to continue standing.  He stated he was unable to walk more than a few yards.  The Veteran endorsed giving way, instability, pain and weakness; he denied deformity, stiffness, effusion or episodes of subluxation.  He also reported weekly flare-ups during which he had to sit down.  The Veteran was observed to walk with an antalgic gait.  ROM of the knee was 0-110 degrees with pain beginning at 90 degrees.  Repetitive use caused no additional limitation of ROM.  Examination showed no instability, crepitation, clicking, snapping or grinding.  There was no abnormality of the meniscus or patella.  X-ray showed superior prepatellar enthesophytes and a punctuate shrapnel fragment but was otherwise unremarkable.  

The examiner diagnosed left knee degenerative joint disease (DJD) and stated the disorder caused no significant occupational limitations.  In regard to activities of daily living (ADLs), the left knee disability caused moderate impairment of chores, shopping and exercise; mild impairment of recreation and traveling; and, no impairment of other ADLs (bathing, dressing or grooming).  The examiner also stated an opinion that the Veteran's left knee disorder was related to his concurrent low back disorder.  

The Veteran testified before the RO's DRO in January 2010 that he could not cross his legs unless he grabbed his pant leg and pulled the leg up.  On one occasion he fell at work due to left knee instability, and he continued to feel weakness and wobbling on a daily basis.  The Veteran was unable to lock his knees, so he had to walk stiff-legged and take small steps.  The Veteran relied on his right leg for all significant activities.

The Veteran presented to the VA primary care clinic (PCC) in September 2010 complaining of bilateral knee pain, with the left knee "giving out."  Clinical examination showed no warmth or erythema of the knee; there was full range of motion (FROM) and no palpable bony deformity or neurological deficit.  The clinical impression was bilateral knee pain with essentially negative X-rays.

VA magnetic resonance imaging (MRI) of the left knee in September 2010 showed an impression of tear in the posterior horn of the medial meniscus as well as a metallic fragment adjacent to the primal tibial metaphysis.  

X-ray of the left knee at Jackson General Hospital in December 2010 showed mild degenerative change involving the medial joint compartment.
 
The Veteran underwent left knee arthroscopy at Jackson General Hospital on January 31, 2011, due to a torn meniscus.  He was rated at 100 percent from that date to March 1, 2011, at which point the disability reverting back to 10 percent.

The Veteran had a VA examination of the knees in March 2011, performed by an examiner who reviewed the claims file; the examination was performed in support of the Veteran's claim for service connection for his right knee (which was subsequently granted by the RO).  In regard to the left knee, the Veteran endorsed giving way, instability, pain, stiffness, weakness, decreased speed of motion, frequent locking episodes, constant effusion, inflammation and tenderness.  He complained of flare-ups on a weekly basis associated with over-use, lasting for hours and causing him to stop the activity.  The Veteran was observed to walk with an antalgic gait.  Examination of the left knee showed crepitus, edema, effusion, tenderness, pain at rest, weakness and guarding of movement.  The knee was not unstable, and McMurray's test was negative.  The meniscus was surgically absent; there was no dislocation and no abnormality of the tendons or bursae.  ROM was 0-100 degrees, with objective evidence of pain with active motion.  Repetitive motion caused additional subjective pain but did not cause additional limitation in ROM.  The knee was not ankylosed.  The remainder of the examiner's discussion addressed the right knee.

The Veteran had a VA examination of the knees in April 2012, performed by an examiner who reviewed the claims file.  The Veteran complained that since his last examination in March 2011 he had noticed more persistent aching and buckling of the left knee.  He also complained of continued intermittent swelling, associated with prolonged walking, and occasional sharp pain associated with going up and down stairs.  He denied flare-ups.  ROM was normal extension (0 degrees) without pain and flexion to 130 degrees with pain at 120 degrees.  Repetitive motion caused additional subjective pain and less movement than normal but did not cause additional limitation in ROM.  All stability tests were normal, showing the knee was stable.  The Veteran was noted to have had meniscectomy surgery in the past, the only residual of which was knee pain.  X-ray showed an impression of mild degenerative changes.

The examiner diagnosed internal derangement of the knees and stated the occupational impact was to cause a mild decrease in flexion which would cause a mild impairment in his ability to perform physical labor but would not impair his ability to perform sedentary labor.

The Veteran testified before the Board in July 2013 that during the past six months his knee seemed to "crunch" much more; he also has intermittent swelling.  He is afraid to put weight on the knee because he never knows when it might give way.  

Review of the evidence above shows the Veteran's flexion has at all times been significantly better than 45 degrees prior to the onset of pain (90 degrees in August 2008, FROM in September 2010, 100 degrees in March 2011 and 120 degrees in April 2012), so compensation under DC 5260 is not warranted.  He has also not at any time had limitation of extension, so compensation is not warranted under DC 5261. 

Although the Veteran's limitation of motion is not compensable under DCs, 5260 and 5261, he has shown pain on motion and is accordingly entitled to compensation at the minimum level for loss of flexion of the knee.  Burton, 25 Vet. App. 1; Lichtenfels, 1 Vet. App. 484.  The currently-assigned 10 percent rating satisfies that requirement.

The Veteran has complained of the left knee giving way, which has caused him to fall, and the Board has accordingly considered whether he may be awarded separate compensation for instability.  However, every examination of record has found the knee to be stable.  Accordingly, separate compensation under DC 5257 cannot be awarded.

The Board has considered whether there is any applicable alternative DC that would be more advantageous to the Veteran.  The knee is not ankylosed, so DC 5256 is not available.  The Veteran was identified with a torn meniscus in January 2010, and he promptly underwent meniscus repair surgery in March 2010.  To the degree that he has symptomatic residuals of cartilage removal, the only rating available is 10 percent under DC 5259.  Thus, alternative rating under this DC would present no benefit to the Veteran.  There is no distinct period prior to January 2010 during which the Veteran is shown to have had qualifying meniscus symptoms that would warrant a 20 percent rating under DC 5258 (frequent episodes of "locking," pain and effusion into the joint).  Finally, there is no nonunion or malunion of the tibia and fibula, and the Veteran does not have genu recurvatum, so DCs 5262 and 5263 cannot be considered.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  Even affording the Veteran with full competence and credibility in reporting his left knee symptoms over time, the lay evidence of record simply does not show that the Veteran's left knee disability met the criteria for a rating higher than the currently-assigned 10 percent during the period under review.  
 
The Board has considered whether "staged ratings" are for application, per Fenderson, 12 Vet. App. 119.  However, the Veteran is not shown to have satisfied the criteria for a rating higher than 10 percent during any discrete date range during the period under review, so "staged rating" is not appropriate.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, giving way, locking, effusion, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In sum, based on the evidence and analysis above the Board has found the criteria for an initial rating higher than 10 percent for the left knee disability are not met. Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  


Evaluation of Radiculopathy of the LLE

The Veteran's disability has been rated under the provisions of 38 C.F.R. § 4.124(a) (Diseases of the Peripheral Nerves), Diagnostic Code (DC) 8520 (paralysis of the sciatic nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis, with muscle atrophy.  A rating of 80 percent is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

As this is a claim for increased initial rating, the period under appellate review begins the date service connection was granted; i.e., February 6, 2006.  Fenderson, 12 Vet. App. 119.

The Veteran had private electromyography (EMG) and nerve conduction velocity (NCV) study in December 2005, performed in response to his complaint of numbness in the LLE.  The purpose of the study was to evaluate for lumbar radiculopathy versus neuropathy.  The study showed that left tibial and peroneal nerve conduction velocity was slowed, but the remainder of NCV of the LLE was normal; EMG of the LLE was also normal.  The clinical impression was left tibial and peroneal neuropathy.

The Veteran presented to the VA emergency department in June 2007 complaining of back pain radiating into the LLE down the leg and to the foot; he stated he felt as though his left foot was in ice water.  On examination, straight leg raising (SLR) was negative, strength in the LLE was 4/5, reflexes were present and equal and sensation was slightly decreased.

The Veteran had a VA pain clinic consult in August 2007 for his back pain.  Examination showed SLRs to be mildly positive bilaterally at 30 degrees.  The lower extremities had reflexes that were 2+ and symmetric; strength, sensation, muscle bulk and muscle tone of the lower extremities were all intact.  The clinical impression was chronic left sacral arthropathy.

The file contains a history and physical (H&P) examination report from PARS Interventional Pain and Wellness Center in May 2008.  The Veteran complained of pain radiating from the back down the left side into the ankle and foot.  He also reported bilateral buttock pain, difficulty walking, hip and leg pain and leg weakness.  His ambulation difficulties started approximately three years before and were now constant.  Examination of the LLE showed no abnormality of the joints, normal motor strength and function, normal reflexes and normal sensation.  The Veteran also had normal gait and was able to stand without difficulty.

The Veteran had a VA examination in August 2008, performed by a physician who reviewed the claims file.  The Veteran asserted that his LLE problem would improve or worsen along with his lumbar spine problem.  Clinical examination showed normal reflexes.  Motor examination showed 4/5 strength in the LLE as compared to 5/5 in the right; muscle tone was normal and without atrophy.  Sensation was 1/2 in the LLE as compared to 2/2 in the right.  The examiner's diagnosis was LLE neuropathy.  The examiner stated the disorder caused significant occupational impairment due to absenteeism.  In regard to ADLs, the disorder caused moderate impairment of chores, shopping, exercise, recreation and traveling; and, mild impairment of bathing, dressing and grooming.

The Veteran had a follow-up examination by PARS Interventional Pain and Wellness Center in September 2008, performed a month after a steroid injection.  The Veteran described pain radiating down the left leg to the big toe; he also reported hip pain, knee pain and leg weakness, as well as numbness in the foot and calf.  Examination showed the Veteran to have intact sensation to light touch in the extremities.  The clinical impression was lumbar radiculitis.
  
The Veteran had a VA examination of the spine in December 2009, performed by a physician who reviewed the claims file.  The Veteran complained of continued left leg pain and numbness that had not been improved by surgery; he also stated his left leg had shrunk "a lot."  He described numbness, paresthesias, pain and impaired coordination that sometimes made walking difficult.   The Veteran was observed to have normal gait and balance, and there was no evidence of muscle atrophy (the calf circumference of the LLE was identical to that of the right).  Neurological examination showed 5/5 strength in all muscles of the bilateral lower extremities except great toe extension in the LLE, which was 4/5; muscle tone was normal and there was no atrophy.   Sensation was 2/2 in the bilateral lower extremities.  Reflexes were 1+ in the bilateral lower extremities.  

The examiner diagnosed LLE radiculopathy with neuritis and neuralgia.  The disability caused significant occupational impairment due to decreased mobility and pain that led to increased absenteeism.  Impairment of ADLs consisted of moderate impairment of chores, shopping, recreation and traveling; and, mild impairment of bathing, dressing and grooming.

The Veteran testified before the RO's DRO in January 2010 that his back surgery during the previous year had not resolved his sciatica.  He characterized his leg pain as moderate-to-severe.

The Veteran had a VA examination of the peripheral nerves on April 17, 2012, performed by an examiner who reviewed the claims file. The Veteran asserted that since his last examination in 2009 his numbness had been persistent from the hip to the foot; he also complained of worsening intermittent pain in the left leg from thigh to calf, and stated the left foot also hurt.  The examiner noted moderate constant pain and moderate paresthesias and numbness in the LLE. 
 
Examination showed the muscle strength in the LLE was 5/5 for hip flexion and 4/5 for all other movements (knee extension, ankle plantar flexion and dorsiflexion and great toe extension).  There was no muscle atrophy.  Reflexes were 2+ and normal.  Sensory was normal for the upper anterior thigh and the knee, but decreased for the lower leg/ankle and the foot/toes.  SLR was positive bilaterally.  Radiculopathy of the LLE was manifested by moderate constant pain, moderate paresthesias and moderate numbness.  The examiner stated the nerve roots involved were the sciatic nerve (L4/L5/S1/S2/S3) and that the radiculopathy was moderate.  The Veteran was observed to walk with an antalgic gait favoring the left leg, which the examiner attributed to DDD of the lumbar spine with radiculopathy.  The examiner stated the Veteran had moderate incomplete paralysis of the left sciatic and external popliteal (common peroneal) nerves and mild incomplete paralysis of the left musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial and anterior crural (femoral) nerves.  The internal saphenous, obdurator, external cutaneous and ilio-inguinal nerves were normal.         

The examiner diagnosed left leg sciatica.  The examiner stated the disability caused moderate impairment in the Veteran's ability to perform physical labor, due to weakness in the leg, but no impairment in sedentary labor.

The Veteran testified before the Board in July 2013 that he had difficulty at work when his left leg almost gave out and pitched him into spinning blades; by the time he got home from work he would be unable to feel his leg.  Since then he has continued to have trouble with the LLE and was unable to tolerate prolonged sitting.  At times the leg seems to "shut off" and become unresponsive; he never knows when the leg might give out.

Review of the evidence above shows that the Veteran's disability prior to April 17, 2012, may be considered to be "moderate" incomplete paralysis of the sciatic nerve.  The Veteran's complaints during the period were primarily subjective (pain and numbness), but there are intermittent clinical notes showing decreased motor strength to 4/5 in the LLE (4/5 in June 2007, 5/5 in August 2007 and May 2008, 4/5/ in August 2008 and 5/5 in December 2009).   Further, the VA examiner in August 2008 noted significant occupational impairment and moderate impairment of ADLs.  The Board concludes the disability picture approximated a moderate incomplete paralysis prior to April 2012, so a 20 percent rating is appropriate for the period.  The Veteran's appeal is granted to that extent.

Turning to the period after April 17, 2012, the Board finds the Veteran's disability continued to more closely approximate moderate incomplete paralysis.  The VA examiner on that date in fact specifically characterized the disability as a moderate incomplete paralysis of the sciatic nerve; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board finds that the criteria for 40 percent rating (moderately severe) are not met during any distinct period during the course of the appeal, so "staged rating" is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The Veteran has had some documented loss of strength, but not more severe than 4/5; importantly, there is no indication of muscle atrophy.  Prior to April 2012 the Veteran was consistently noted to have normal gait and balance; during examination in April 2012 the Veteran was noted to have an antalgic gait but was nonetheless characterized by the examiner as having only a moderate incomplete paralysis of the sciatic nerve.

The Board finds that "moderate" is more appropriate than "moderately severe" because the Veteran has a comorbid service-connected disability of the LLE (left knee disability) that results in overlapping symptoms and for which he is separately compensated.  In that regard, 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993)

In that regard, the Board has considered whether alternative rating under another DC would be more beneficial to the Veteran, especially as the VA examiner in April 2012 noted impairment not only of the sciatic nerve (DC 8520) but also impairment of the external popliteal (common peroneal) nerve (DC 8521), musculocutaneous (superficial peroneal) nerve (DC 8522), anterior tibial (deep peroneal) nerve (DC 8523), internal popliteal (tibial) nerve (DC 8524), posterior tibial nerve (DC 8525) and anterior crural (femoral) nerve  (DC 8526).  However, these DCs would present no benefit to the Veteran.  Moderate incomplete paralysis of the popliteal nerve, as documented by the examiner, is compensated at the same 20 percent rate under DC 8521 as the Veteran currently has under DC 8520.  Mild incomplete paralysis of the other nerves cited, under the respective DCs, is compensated at 10 percent or less.  Although multiple nerves appear to be affected, they all result in the same manifestations of impairment of the LLE, which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected LLE disability is manifested by signs and symptoms such as pain, numbness, weakness and impairment to gait and coordination.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which specifically contemplates incomplete paralysis of the involved nerves.  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his LLE disability has caused him to miss work excessively, resulting in marked interference with employment, or has resulted in any hospitalizations.  Although the record indicates the LLE disability results in "increased absenteeism", there is no objective evidence of record that the disability (and any increased absenteeism) have resulted in any disciplinary action at work or the inability to perform his work duties.  Accordingly, the Board does not find that the LLE disability results in marked interference with employment.  Moreover, the Board finds, that the Veteran's service-connected LLE disability does not result in frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In sum, based on the evidence and analysis above the Board finds the criteria for an initial rating of 20 percent for the peripheral neuropathy of the LLE was met, and his appeal is granted to that extent.  However, a rating higher than 20 percent is denied.  

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An initial rating higher than 10 percent for the left knee disability is denied.

An initial rating of 20 percent for radiculopathy of the LLE prior to April 17, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits; a rating higher than 20 percent is denied.

REMAND

In his Substantive Appeal, received in December 2008, the Veteran indicated that he wanted to testify before the Board in regard to the issues of entitlement to service connection for headaches, service connection for hearing loss and evaluation of the service-connected gastritis.  These issues were not addressed in the Travel Board hearing that was conducted in July 2013; due process requires that the Board must afford the Veteran his requested hearing before these issues may be adjudicated.  Remand is necessary at this point because Travel Board hearings are scheduled by the RO.

The Veteran testified before the Board that he has received treatment for the service-connected MDD at the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia; further, the claims file includes a letter from the Veteran's representative that was received by the RO in March 2013, asserting the representative had obtained medical records from Louis A. Johnson VAMC through February 2013 and offering to send those records to the RO if necessary.  However, treatment records from that VA facility are not in the claims file or in Virtual VA/VBMS.  These outstanding VA treatment records must be obtained and, if relevant to the appeal, must be considered by the Originating Agency before the Board can review the issue on appeal.  38 C.F.R. § 3.159(c)(3).

The Veteran also testified before the Board that he underwent treatment for his service-connected low back disability at St. Mary's Hospital during the period February-May 2012.  In June 2012, after the most recent Supplemental Statement of the Case (SSOC), the Veteran's representative sent the RO a disc containing 30 pages of treatment records from St. Mary's Hospital.  These records have not been considered by the Originating Agency, and the Board cannot review the issue on appeal until this is done.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Finally, the Board notes the Veteran submitted a formal claim for TDIU in March 2012 that has apparently not yet been adjudicated by the RO.  The Veteran has asserted that he has been unemployed since January 2012 due to the service-connected disabilities on appeal.  The Board has therefore added the issue of entitlement to TDIU to those already before the Board.  Rice, 22 Vet. App. 447.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a Travel Board hearing on the issues of service connection for headaches, service connection for a left ear hearing loss disability and evaluation of gastritis, in accordance with his request and with the docket number of the appeal.

2.  Obtain outstanding treatment records from Louis A. Johnson VAMC addressing the Veteran's service-connected MDD and associate those records with the claims file or with Virtual VA/VBMS. 

3.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the RO should readjudicate the claims for increased evaluation for MDD and for a low back disability, in consideration of evidence obtained since the last SSOC.  The RO should also adjudicate the issue of entitlement to TDIU based on all evidence of record.  If any benefit remains denied, the Veteran and his representative should be provided with an SSOC and provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


